Citation Nr: 1119451	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  03-24 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for low back disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral knee disability.

3.  Whether new and material evidence has been submitted to reopen a claim for direct service connection for right shoulder disability.

4.  Entitlement to service connection for low back disability.  

5.  Entitlement to service connection on a secondary basis for bilateral knee disability.

6.  Entitlement to service connection on a secondary basis for right shoulder disability.

7.  Entitlement to service connection, to include on a secondary basis, for left shoulder disability.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depressive disorders.  

9.  Entitlement to service connection for hypertension as secondary to a psychiatric disorder.

10.  Entitlement to service connection for a sleep disorder as secondary to a psychiatric disorder.

11.  Entitlement to service connection for left eye disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran had military service from January 1977 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This claim has been before the Board and remanded in June 2004, August 2006, November 2008, and August 2010 for further development.  

The issues of entitlement to service connection for bilateral knee disability, entitlement to service connection for right shoulder as secondary to service connected low back disorder and entitlement to service connection for bilateral knee disability as secondary to low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2001 rating decision, the RO denied the claim for service connection for low back pain.  A July 2001 letter advised the Veteran of his appeal rights.  The Veteran did not perfect an appeal of that decision.  

2.  The evidence added to the record since the July 2001 RO decision was not previously submitted to agency decision makers, is not cumulative or redundant and, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for low back disability.  

3.  In a July 2001 rating decision, the RO denied the claim for service connection for bilateral knee disability.  A July 2001 letter advised the Veteran of his appeal rights.  The Veteran did not perfect an appeal of that decision. 

4.  The evidence added to the record since the July 2001 RO decision was not previously submitted to agency decision makers, is not cumulative or redundant and, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for bilateral knee disability.  

5.  In a July 2001 rating decision, the RO denied the claim for service connection for right shoulder disability.  A July 2001 letter advised the Veteran of his appeal rights.  The Veteran did not perfect an appeal of that decision

6.  No new and material evidence regarding the claim of service connection for right shoulder disability has been added to the record since the July 2001 RO decision; the evidence of record is cumulative and redundant, and does not, when considered with previous evidence of record, relate to an unestablished fact (i.e., nexus to service) necessary to substantiate the claim, nor raises a reasonable possibility of substantiating the claim.  

7.  The evidence is in equipoise as to whether the low back disability is related to his active military service.  

8.  The Veteran has not been diagnosed with a left shoulder disability.  

9.  There is no competent and credible evidence relating an acquired psychiatric disorder, to include anxiety and depressive disorders, to service.  

10.  Service connection is not in effect for an acquired psychiatric disorder, to include anxiety and depressive disorders.  

11.  Service connection is not in effect for an acquired psychiatric disorder, to include anxiety and depressive disorders.  

12.  There is no competent evidence relating the Veteran's current left eye cataract to service.  


CONCLUSIONS OF LAW

1.  The July 2001 RO rating decision that denied service connection for low back pain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2010).

2.  New and material evidence having been received; the claim for service connection for low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The July 2001 RO rating decision that denied service connection for bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2010).

4.  New and material evidence having been received; the claim for service connection for bilateral knee disability is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), and 3.159 (2010).

5.  The July 2001 RO rating decision that denied service connection for right shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2010).  

6.  New and material evidence has not been received to reopen a claim for service connection for right shoulder disability.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), and 3.159 (2010).

7.  The criteria for establishing entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2010).  

8.  The criteria for establishing entitlement to service connection for a left shoulder disability, to include as secondary to service-connected back disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).

9.  An acquired psychiatric disorder, to include anxiety and depressive disorders, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).

10.  The criteria for establishing entitlement to service connection for hypertension, secondary to an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.310 (2010).  

11.  The criteria for establishing entitlement to service connection for a sleep disorder, secondary to an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.310 (2010).  

12.  A left eye disability was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  VCAA requires that a notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 Vet. App. at 115.  These notice requirements apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the notice requirements of the VCAA by means of a May 2003 pre-rating letter.  This letter informed the Veteran of the types of evidence not of record needed to substantiate the claims and also informed him of the division of responsibility between the Veteran and VA for obtaining the required evidence.  In addition, a March 2006 letter informed the Veteran how disability ratings and effective dates are assigned, as required by Dingess.  Specific to a claim to reopen a previously denied claim for service connection, the VCAA requires that VA provide a notice letter that describes the basis of the previous denial, as well as the evidence necessary to substantiate the element or elements of service connection found to be unsubstantiated in the previous denial.  The failure to provide this notice prior to the adjudication of a veteran's claim generally constitutes prejudicial error by VA.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  The RO provided the Veteran notice consistent with the requirements in Kent in a September 2009 letter.  

Hence, while some of this notice was provided after the rating action on appeal, the Veteran is not shown to be prejudiced by the timing of VCAA- compliant notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or SSOC, is sufficient to cure a timing defect).  After the Veteran was afforded opportunity to respond to the notices identified above, the October 2010 supplemental statement of the case (SSOC) reflects readjudication of the claims on appeal.  

The Board notes that these claims have been remanded on numerous occasions, in part, in order to attempt to obtain the specific dates of the Veteran's active duty training in the reserves.  The claims file shows that the RO complied with the previous remand instructions and requested this information from the Office of the Adjutant General of South Carolina.  Records were received pursuant to this request.  The Board notes that the records that were received in response to the most recent remand were the same records which had been previously associated with the claims file.  Thus, the Board finds that the VA has fulfilled its duty to assist in attempting to obtain all of the Veteran's service records.  In addition, the Board notes that any further attempt to obtain the specific active duty dates would be futile because the Veteran specifically alleged that the disabilities for which he was seeking service connection all manifested during his active duty dates while he was stationed in Germany and at Fort McCellan.  

There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the matters decided on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In general, a claim, which has been finally adjudicated in a RO decision or Board decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b) 7105(c) (West 2002); 38 C.F.R. § 3.160(d) (2010).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board notes that there has been a regulatory change with respect to the definition of what constitutes new and material evidence, which applies prospectively to all claims made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the current case, the claim to reopen was received in May 2003, subsequent to that date.  Therefore, the current version of the law, which is set forth in the following paragraph, is applicable in this case. 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

A VA adjudicator must follow a two-step process in evaluating previously denied claims. First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, then the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all of the evidence, both new and old, after ensuring that VA's statutory duty to assist the claimant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

1.  Low back disability

The evidence of record at the time of the July 2001 RO decision included service treatment records dated from July 1977 through December 1989, VA outpatient treatment records dated from January 1999 through November 1999, treatment reports from the South Carolina National Guard, and the report from an April 2001 VA examination. 

A September 1977 emergency room record from Fort Jackson shows that the Veteran pulled a muscle in his back.  The impression noted was strained muscle in the back.  

A November 1978 service treatment record shows that the Veteran had worsening low back pain over the past seven to eight days.  Motion aggravated the back.  No fall or injuries to the back were reported.  The impression noted was low back pain with muscle spasm of right T-L.  

A separate November 1978 service treatment record shows that the Veteran complained of sharp pain in the lower lumbar.  The Veteran stated that his back began hurting after his PT test.  The Veteran was assessed as having low back strain.  

A March 1986 service treatment record shows that the Veteran complained of lower back pain with stiffness.  The Veteran denied any injuries, urinary, or bowel problems.  He was in moderate discomfort with palpable muscle spasms.  The Veteran was assessed as having low back muscle spasms.  

A June 1986 service treatment record shows that the Veteran complained of back pain for the past seven days.  He described a dull, aching pain.  He was assessed as having a pulled muscle.  

An undated service treatment record shows that the Veteran was assessed as having muscle spasms of the neck and back.  

A February 1989 service treatment record shows that the Veteran complained of back pain since an automobile accident in February 1989.  The Veteran was assessed as having low back pain and was prescribed 48 hours of bed rest and physical therapy daily.  

A February 1989 MRI of the cervical and lumbar spine showed no evidence of a fracture.  Few minimal marginal bony lippings were noted.  The impression noted was negative cervical and lumbar spine for demonstrable fracture.  Minimal hypertrophic arthritis was noted.  

An April 2001 VA examination report shows that the Veteran reported a history of low back pain which was chronic.  He stated that it was worse with any lifting activity.  On a good day he was able to walk about a quarter mile before it hurt.  He denied any previous surgery.  Examination of the lumbar spine demonstrated some mild paraspinal spasms in his upper lumbar region.  He had 70 degrees of flexion, 10 degrees of extension and 20 degrees left and right side bending.  Motor examination was 5/5 in both lower extremities.  Sensation was intact and equal bilaterally.  Deep tendon reflexes were equal and symmetrical.  He was able to toe and heel walk.  He had a negative straight leg rise.  The Veteran was diagnosed with myofascial and mild degenerative changes.  An MRI of the lumbar spine showed that T12 appeared to be a transitional vertebra.  Loss of disc height was seen at L5-S1.  The remaining disc spaces were well preserved.  Alignment was satisfactory.  There had been very little interval change compared to prior studies.  

The evidence submitted since the July 2001 RO decision includes a November 1999 MRI report, VA treatment records, and an April 2006 VA examination report.  

A November 1999 MRI showed that the Veteran had minimal degenerative changes.  Slight spasm or strain was noted.  An August 2000 VA treatment record shows that the Veteran complained of low back pain.  He related a long history of back pain/degenerative joint disease which was getting worse.  The Veteran stated that he has morning stiffness and has great difficulty getting out of bed.  Upon examination, range of motion was normal with discomfort in the mid lumbar region.  

The April 2006 VA examination report shows that examination of his lumbar spine revealed midline tenderness to palpation at the lumbosacral area.  He was able to forward flex to approximately 60 degrees and he stopped there with pain.  He had no gross motor sensory deficits distally.  The Veteran was assessed as having chronic low back strain.  The examiner opined that there was no evidence in his record that he sustained any significant injury during his time in the military which would have led to an acceleration of normal degenerative processes in these areas.  The examiner stated that he could only resort to speculation in determining whether or not his time in the military exacerbated these chronic degenerative-type disabilities.  He further opined that in his opinion, it is less likely than not that the degenerative disabilities in his spine was the result of any injury or increased demands placed on him in the military.  

A July 2009 MRI report shows that there was anatomic alignment of the spine.  The vertebrae and displaces the normal height.  Pedicles were intact.  There was mild fact hypertrophy.  There was atherosclerosis of aorta and iliac arteries.  The impression noted was mild degenerative disease.   

The VA treatment records show that the Veteran complained of low back pain on several occasions.  Notably, September and October 2009 VA treatment records show that the Veteran complained of constant low back pain.  The Veteran indicated that the low back pain began in 1977 and had been getting worse in the last 6 months.  This statement indicates continuity of symptomatology, which is particularly relevant given that it has been held that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, relates to an unestablished fact-whether the Veteran's current low back disability is related to his military service, which is necessary to substantiate the claim for service connection for low back disability.  This evidence is not considered cumulative or redundant of the evidence of record at the time of the final July 2001 RO decision, and furnishes a reasonable possibility of substantiating the claim for service connection for low back disability.  Therefore, the claim for service connection for low back disability is reopened.  See 38 C.F.R. § 3.156(a).  

As to the merits of the claim, the Board finds the evidence is in relative equipoise.  

The April 2006 VA examiner opined that there was no evidence in his record that he sustained any significant injury during his time in the military which would have led to an acceleration of normal degenerative processes in these areas.  The examiner stated that he could only resort to speculation in determining whether or not his time in the military exacerbated these chronic degenerative-type disabilities.  He further opined that in his opinion, it is less likely than not that the degenerative disabilities in his spine was the result of any injury or increased demands placed on him in the military.  

Though the examiner rendered a negative nexus opinion the Board notes that he based his opinion, in part, on the fact that there was nothing in the Veteran's service treatment records which showed a significant injury to the back.  The examiner did not discuss the impact of the various complaints of and treatment for the Veteran's low back disability on active duty.  Furthermore, the examiner stated that he could not speculate as to whether the Veteran's time in the military exacerbated his back disability.  

In support of the claim is the fact that his service treatment records show continued treatment for a back disability in service.  In addition, the Veteran has provided lay testimony that his low back disability began in service and has continued since that time.  As stated above, a lay person is competent to testify in regard to the onset and continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Here, the Board finds that the Veteran's testimony regarding continuity of symptomatology to be credible.  The record shows that the Veteran was assessed as having strained muscles in the back and low back strain while serving on active duty.  These were the same symptoms which ultimately led to the Veteran's diagnosis of degenerative changes in the low back.  In addition, the evidence of record shows consistent treatment and complaints for the same symptoms noted in service which led to his current lumbar spine disability.  Thus, the Veteran's contention that his low back pain began in 1977 and has continued since that time is supported by the medical evidence of record.  

When the evidence is considered together, it is in relative equipoise.  Given that the Veteran was treated for and assessed as having a low back strain and an MRI showed arthritis of the lumbar spine while on active duty, has a current diagnosis of degenerative disc disease of the lumbar spine, and has testified to the continuity of symptomatology since service, the Board finds that the Veteran's degenerative disc disease of the lumbar spine, after resolving all reasonable doubt in favor of the Veteran, was incurred in service.   

Viewing the evidence objectively, the Board finds that the evidence taken as a whole warrants service connection.  Thus, service connection for low back disability is granted.  

2.  Bilateral knee disability 

The evidence of record at the time of the July 2001 RO decision included service treatment records dated from July 1977 through December 1989, VA outpatient treatment records dated from January 1999 through November 1999, treatment reports from the South Carolina National Guard, and the report from an April 2001 VA examination.  

Service treatment records show that the Veteran complained of bilateral knee pain on several occasions.  A February 1977 service treatment record shows that the Veteran complained of bilateral knee pain and reported no relief from treatment.  The Veteran reported a history of knee pain in civilian life.  Upon physical examination, there was medial and lateral tenderness.  The knee was stable and there was no effusion noted.  The Veteran was assessed as having chondromalacia and shin splints bilaterally.  A June 1983 service treatment record shows that the Veteran was seen for a laceration to the right knee.  An x-ray was taken of the right knee which showed that the tendons were grossly intact.  A later June 1983 service treatment record shows that the Veteran was seen for follow-up of the right knee.  Though the service treatment record is for the most part illegible, it appears that a 2 centimeter wound on the right knee was noted and that it was moderately inflamed but did not appear to be infected.  Range of motion was to 70 degrees.  

An April 2001 VA examination report shows that the Veteran reported a history of bilateral knee pain for the past several years.  He said that his main problem was with some popping and cracking in his knees.  He reported that while he was in the service, a bike fell on him and the kick stand hit his knee and since that time, he had had symptoms.  Upon examination, the right knee demonstrated no effusion.  He had tenderness to palpation under the medial patellar facet.  He had 0-135 degrees of flexion.  No varus or valgus or anterior posterior instability was noted.  The Veteran was assessed with left knee with possible medical meniscus tear with some ostroarthritis and right knee osteoarthritis.  X-rays showed that the right knee had joint spaces which were relatively preserved.  A small amount of patellar spurring was seen and no effusions were noted.  The left knee showed some patellar spurring.  The joint spaces were well preserved and no effusions were identified. The impression noted was mild osteoarthritic change as above.  

The new evidence of record submitted after the July 2001 RO decision includes VA treatment records, and an April 2006 VA examination report.  

A September 1999 VA treatment record, which was not of record at the time of the July 2001 rating decision, shows that the Veteran complained of left knee pain.  He was assessed as having left knee pain, probably degenerative joint disease.  

A March 2000 VA treatment record, which was not of record at the time of the July 2001 rating decision, shows that the Veteran was referred for evaluation of his right knee.  The Veteran indicated that he has had bilateral knee joint pain for many years, gradually becoming more severe in the past year, particularly on the right side.  He reported noticing some swelling in the popilteal area on the right.  The knee pain was described as aggravated by activity, limiting the distance that he can walk, a popping sensation (particularly in the right knee).  The examiner stated there was no complaint of locking or giving way.  The Veteran reported an injury years ago in 1984, when the metal end of a kick stand off a motorcycle penetrated the right knee just above the patella.  X-rays showed some narrowing of the medial joint space, but the knee appears normal for his age group otherwise.  

A May 2000 VA orthopedic clinic note, which was not of record at the time of the July 2001 rating decision, shows that the Veteran complained of grinding in his knees and right knee pain.  An MRI was obtained to try to elicit what pathology he has in the knees.  The MRI showed bilateral meniscus tears.  He was assessed as having right knee pain consistent with meniscal tear.  

A February 2004 VA physician assistant note shows that the Veteran complained of recent injury to the right knee which is getting better.  

The April 2006 VA examination report shows that the examination of the bilateral knees revealed full extension with pain at the last 10 degrees of extension.  He also had range of motion painless from 0 to 90 degrees on the right and 0 to 100 degrees on the left.  He had pain with a further 10 degrees of his bilateral knees.  It mainly hurt along his joint line.  He had no effusion and his knees were ligamentously stable.  The Veteran was assessed as having bilateral degenerative joint disease of the knees.  

The examiner opined that there was no evidence in the record that the Veteran sustained any significant injury during his time in the military which would have led to an acceleration of normal degenerative processes in these areas.  The examiner stated that he could only resort to speculation in determining whether or not his time in the military exacerbated these chronic degenerative-type disabilities.  He further opined that in his opinion, it is less likely than not that the degenerative disabilities in his knees was the result of any injury or increased demands placed on him in the military.   

The July 2001 rating decision denied the Veteran's bilateral knee claim because the evidence failed to show that there was a casual relationship between the Veteran's in-service knee complaints and his current knee disability.  The evidence that has been submitted since the July 2001 rating decision is both new and material because it relates to whether the Veteran's current knee disability is related to his military service.  Specifically, the Veteran reported at a March 2000 VA outpatient appointment that he sustained an injury years ago, in 1984, when the metal end of a kick stand off a motorcycle penetrated the right knee just above the patella.

As this evidence must be presumed credible, it tends to establish a previously unestablished fact that was necessary to substantiate the claim-whether the Veteran's current knee disability is related to his military service.  The Board reiterates that, for purposes of reopening, the credibility of the evidence is presumed.  Justus, 3 Vet. App. at 512-513.  After reviewing the record, the Board finds that new and material evidence has been submitted to reopen the claim of service connection for a bilateral knee disorder.   The reopened claim is being remanded for additional development and adjudicative action.

3.  Right shoulder disability

The evidence of record at the time of the July 2001 RO decision included service treatment records dated from July 1977 through December 1989, VA outpatient treatment records dated from January 1999 through November 1999, and treatment reports from the South Carolina National Guard.  

A February 1980 service treatment record shows that the Veteran complained of right shoulder pain.  Objectively, the anterior cuff was tender.  

An April 1989 service treatment record showed that the Veteran was in an auto accident and complained of right shoulder pain. 

The new evidence of record submitted after the July 2001 RO decision includes VA treatment records and the report from an April 2006 VA examination.  

A May 2001 VA treatment record shows that the Veteran complained of right shoulder pain for the past year that had increased over the past two months.  Objectively, the Veteran had full range of motion and no tenderness to the rotator cuff insertion.  Tenderness was noted in the subacromial space.  
A September 2002 VA treatment record shows that the Veteran was provisionally diagnosed with shoulder pain.  

A February 2002 MRI of the shoulder showed mild degenerative change at the greater tuberosity.  The humeral head contour was unremarkable.  The acromiohumeral head distance was within normal limits.  

An April 2002 VA treatment record shows that the Veteran complained of shoulder pain.  Objectively, there was tenderness to palpation on the subacromial space on the right shoulder.  The examiner stated the Veteran grimaced in pain with attempts to passively elevate the shoulder beyond 30 degrees or internally rotate.  

A November 2003 VA physician assistant note shows that the Veteran noted improvement in the shoulders but the left, more than the right, was still occasionally painful.  The Veteran was assessed as having tendonitis in the shoulders.   

An April 2006 VA examination report shows that examination of the bilateral shoulders revealed full painless range of motion.  There were negative impingement signs.  The examiner stated the Veteran had a mildly positive O'Brien sign bilaterally and mild tenderness to palpation of the bicipital tuberosity.  There was painless range of motion, which was not further limited in repetitive testing.  The examiner stated the Veteran had negative cross arm abduction, and no acromioclavicular joint tenderness.  There were no signs of scars or other deformity.  The examiner entered an assessment of having episodes of impingement syndrome in his right shoulder.  

The examiner opined that there was no evidence in his record that he sustained any significant injury during his time in the military which would have led to an acceleration of normal degenerative processes in these areas.  The examiner stated that he could only resort to speculation in determining whether or not his time in the military exacerbated these chronic degenerative-type disabilities.  He further opined that in his opinion, it is less likely than not that the degenerative disabilities were the result of any injury or increased demands placed on him in the military.   

The July 2001 rating decision denied the Veteran's right shoulder claim because the evidence failed to show that there was a causal relationship between the Veteran's in-service right shoulder complaints and his current right shoulder disability.  The evidence which has been presented since July 2001 does not raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  Specifically, the evidence submitted tends to show continued complaints of shoulder pain, which is a fact that was already in existence at the time of the July 2001 rating decision.  The April 2006 VA examination report, while new (it was not previously submitted to agency decision makers) and material (it relates to an unestablished fact, i.e., nexus to service), does not raise a reasonable possibility of substantiating the claim as the examiner rendered a negative nexus opinion after a thorough examination.  

The April 2006 examiner found it less likely than not that the degenerative disabilities in the Veteran's right shoulder was the result of any injury or increased demands placed on him in the military.  The examiner opined that there was no evidence in his record that he sustained any significant injury during his time in the military which would have led to an acceleration of normal degenerative processes in these areas.  The examiner stated that he could only resort to speculation in determining whether or not his time in the military exacerbated these chronic degenerative-type disabilities.  

Therefore, the Board finds that the Veteran's attempt to reopen the claim of entitlement to service connection for a right shoulder disability is unsuccessful.  The recently submitted evidence not being both new and material, the claim of service connection for right shoulder disability is not reopened, and the benefit sought on appeal remains denied.

4.  Left shoulder disability

The Veteran raised a claim for service connection for a left shoulder disability.  The RO adjudicated the claim on both direct and secondary theories of entitlement. Therefore, the Board will address both theories as well.  

Service treatment records show that the Veteran was treated for left shoulder pain in 1977.  There are no subsequent service treatment records indicating a residual or chronic disability of the left shoulder.   

Various VA treatment records dated from 1990 to 2009 have been associated with the claims file.  These records do not show any treatment for a left shoulder disability, to include left shoulder pain complaints by the Veteran.  

With respect to the claim for a left shoulder disability on both a direct and secondary basis, the Board finds that service connection must be denied.  In order to establish service connection for the claimed disorder on a direct basis, there must be (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the instant case there is no competent evidence of a current disability.  The claims file is void of any evidence which shows that the Veteran has been diagnosed with a left shoulder disability.

In order for a claimant to be granted service connection for a claimed disability (on either a direct or secondary basis), there must be evidence of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability).

The Board notes that without evidence of a current disability, to include persistent and recurrent symptoms of a disability, a VA examination is not warranted.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In reaching this determination, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

5.  Psychiatric disability

The Veteran has contended that he currently has depression as a result of his military service.  As stated above, establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the instant case there is evidence of a current disability as the Veteran was diagnosed with depressive and anxiety disorders at a May 1999 VA examination.  However, there is no evidence of in-service incurrence or evidence of a nexus between the Veteran's current psychiatric diagnosis and his military service.  Service treatment records show that the Veteran denied depression or excess worry at his entrance examination.  

An October 1983 report of medical examination shows that the Veteran had a normal psychiatric clinical evaluation.  

An April 1986 report of medical history shows that the Veteran denied ever having or having then depression or excessive worry.  

A September 1988 report of medical history shows that the Veteran reported ever having or having then depression or excessive worry.  However, examination showed that the Veteran had a normal psychiatric clinical evaluation.  

A May 1999 mental health follow up note shows that the Veteran presented as a calm individual who was cooperative and reliable.  His affect had full range and his mood was depressed.  The Veteran denied homicidal or suicidal ideation.  His speech was coherent and logical.  There were no auditory or visual hallucinations.  He was alert, oriented, and his short term and long term memory were intact as was his attention and concentration.  The Veteran was diagnosed with Axis I depressive and anxiety disorders.  

A February 2000 VA treatment record shows that the Veteran reported the onset of increased depression lately and was sitting alone in the dark and staying inactive.  However, no diagnosis was rendered.  

The preponderance of the evidence is against a finding that the current psychiatric disorder had its onset in service.  The Board notes that no VA examination as to the etiology of the Veteran's depression has been provided.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. 79.  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding a link between current disability and service is low. McLendon, 20 Vet. App. at 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The above evidence indicates that the low threshold of McLendon has not been met. While the Veteran has been diagnosed with depressive and anxiety disorders, there is no medical or lay evidence indicating continuity of symptomatology, or possible nexus between the Veteran's depression and service.  The evidence therefore does not indicate that the Veteran's depression may be associated with service.

As the preponderance of the evidence is against the claims for service connection for depression, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

6.  Secondary hypertension and sleep disorder claims

The Veteran has contended that he has developed hypertension and a sleep disorder as a result of his depression.  Because the Board's decision herein denies the claim for depression there can be no claim for hypertension or a sleep disorder on a secondary basis.  

7.  Left eye disability

The Veteran has alleged that he suffered a left eye trauma while on active duty.  Service treatment records show that the Veteran sustained a trauma to the right eye. Various treatment records show treatment for a right eye trauma.  However, service treatment records are void of any treatment for a left eye trauma or injury.  

An April 2001 optometry note shows that the Veteran complained that he could not see out of his glasses from last year.  He was assessed as having cataracts in both eyes.  A November 2003 VA treatment record shows that the Veteran had a watery left eye.  A July 2004 VA treatment record shows that the Veteran was assessed as having mild cataracts in the left eye.  

There is no evidence in support of a nexus between the Veteran's current left eye cataracts diagnosis and service.  The Board notes that no VA examination as to the etiology of the Veteran's depression has been provided.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. 79.  The evidence of a link between current disability and service must be competent.  Wells, 326 F.3d 1381.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding a link between current disability and service is low.  McLendon, 20 Vet. App. at 83 (2006); Locklear, 20 Vet. App. 410.

The above evidence indicates that the low threshold of McLendon has not been met. In this case the Veteran has not indicated that he has experienced continuity of symptomatology with regard to his left eye cataract, the evidence indicates his disability manifested many years after service, service treatment records are void of any treatment for a left eye disability, and there is no evidence indicating that any left eye disability may be associated with service.  In these circumstances, a remand for a VA examination is not warranted.

As the preponderance of the evidence is against the claims for service connection for a left eye disability, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

New and material evidence having been received, and the claim for service connection for a low back disability is reopened.

Entitlement to service connection for a low back disability is granted.  

New and material evidence having been received, service connection for a bilateral knee disability, is reopened, and is granted to this extent only.

New and material evidence has not been submitted to reopen a claim of service connection for right shoulder disability, and the claim remains denied.

Entitlement to service connection for a left shoulder disability, to include on a secondary basis, is denied.  

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depressive disorders, is denied.  

Entitlement to service connection for hypertension on a secondary basis to a psychiatric disorder is denied.  

Entitlement to service connection for a sleep disorder on a secondary basis to a psychiatric disorder is denied.  

Entitlement to service connection for left eye disability is denied.  


REMAND

With respect to the claim for entitlement to service connection for a bilateral knee disorder and entitlement to service connection for a right shoulder and bilateral knee disability as a result of his service-connected back disability, the Board has determined that further development is warranted.  

The Veteran should be scheduled for a VA examination in order to obtain an etiology opinion with respect to the Veteran's current bilateral knee disability which takes into account his lay statements and his in-service knee complaints.  

In light of the Board's decision to grant service connection for low back disorder, the Board has determined that a VA examination and etiology opinion are necessary in order to adjudicate the Veteran's secondary service connection claims.  The evidence of record shows that the Veteran has been diagnosed with bilateral knee degenerative joint disease and episodes of impingement syndrome of the right shoulder.  However, there is no medical opinion of record which opines as to whether the Veteran's bilateral knee or right shoulder disabilities are proximately due to or the result of his service-connected back disability or that the Veteran's service connected back disability has increased the severity of the Veteran's knee and shoulder disabilities.  As such, upon remand, the Veteran should be scheduled for VA examination(s) in order to obtain these opinions.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination by an appropriate specialist to determine the current nature and etiology of any current knee disability.  The claims file must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.  The examiner should provide a diagnosis of any current knee disability found.  The knees should be examined separately and the examiner should express an opinion as to the following for each knee individually:

(a) Is it more likely, less likely, or at least as likely as not that the Veteran's right knee disability (if one is found) had its onset during service; or, are such disabilities otherwise is related any event or incident that occurred during his active military service?  In rendering his/her opinion the examiner should consider the Veteran's lay statements regarding in-service injury.  

(b) Is it more likely, less likely, or at least as likely as not that the Veteran's left knee disability (if one is found) had its onset during service; or, are such disabilities otherwise is related any event or incident that occurred during his active military service?  In rendering his/her opinion the examiner should consider the Veteran's lay statements regarding in-service injury.  

(c) Is at least as likely as not (50 percent or greater probability) that any diagnosed knee disability was caused or aggravated by the Veteran's low back disability?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  A complete rationale should be given for all opinions and conclusions.

2.  The RO/AMC should schedule the Veteran for a VA examination by an appropriate specialist to determine the current nature and etiology of any right shoulder disability.  The claims file must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.  The examiner should provide a diagnosis of any current right shoulder disability found and should indicate answer the following question:

Is at least as likely as not (50 percent or greater probability) that any diagnosed right shoulder disability was caused or aggravated by the Veteran's low back disability?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  A complete rationale should be given for all opinions and conclusions.

3.  After completing the requested action, and any additional notification and development deemed warranted, the RO should readjudicate the claims for service connection, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


